DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 68 is objected to because of the following informalities: there appears to be a typographical error in the claims.  The word “baumanii” should be instead “baumannii”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 - 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation “a patient or subject” in the preamble but only “said patient” in the body of the claim.  Thus, it is unclear if the subject in the preamble is limiting.  Clarification and/or amendment is required.  
Claim 63 recites the limitation “a patient or subject” in the preamble but only “said patient” in the body of the claim.  Thus, it is unclear if the subject in the preamble is limiting.  Clarification and/or amendment is required.  
Claim 65 recites the limitation “small cell and non-small cell lung cancer” in parentheses.  This limitation is confusing because it is unclear if the limitation within the parentheses is exemplary or limiting.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 66 - 68 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 66 fails to further limit the subject matter of claim 65 because claim 66 does not require the lung disease or condition to be a Mycobacterium infection.  Claim 66 only recites one member of a list of alternatives recited in claim 65.  Appropriate correction is required.  For example, amending claim 66 to recite “wherein said lung disease or condition is …” instead of “wherein said Mycobacterium infection is…” would obviate this rejection.
Claim 67 fails to further limit the subject matter of claim 65 because claim 67 does not require the lung disease or condition to be a Mycobacterium infection.  Claim 67 only recites one member of a list of alternatives recited in claim 65.  Appropriate correction is required.  For example, amending claim 67 to recite “wherein said lung disease or condition is …” instead of “wherein said Mycobacterium infection is…” would obviate this rejection.
Claim 68 fails to further limit and fails to include all the limitations of claim 65 because claim 68 allows for the lung disease or condition to be other than the explicitly defined species listed in claim 65.  Note that claim 68 appears to recite bacteria, which is not listed in claim 65.  Appropriate correction is required.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62 - 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 10,583,099 B2 (“US’099”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’099 are drawn to the same compounds as recited in the instant claims, and the specification of US’099 discloses the same utility of the compounds as recited in the instant claims.  MPEP 804(II)(B)(2)(a).
Specifically, the claims of US’099 teach the following:
 1. A compound according to the chemical structure: 
    PNG
    media_image1.png
    171
    112
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt, enantiomer, diastereomer, solvate or polymorph thereof. 

    PNG
    media_image1.png
    171
    112
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt or enantiomer thereof. 
3. The compound according to claim 1 which is 
    PNG
    media_image1.png
    171
    112
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. 
4. A pharmaceutical composition comprising an effective amount to modulate autophagy in a patient or subject of at least one compound according to claim 1, in combination with a pharmaceutically acceptable carrier, additive or excipient. 
5. The composition according to claim 4 further including at least one additional bioactive agent selected from the group consisting of an additional autophagy modulator, an anti-tuberculosis agent and an anti-cancer agent. 
6. The composition according to claim 5 wherein said bioactive agent is an additional autophagy modulator. 
7. The composition according to claim 5 wherein said additional bioactive agent is an anti-tuberculosis agent. 
8. The composition according to claim 7 wherein said anti-tuberculosis agent is a rifamycin. 

10. The composition according to claim 8 wherein said rifamycin is rifampin, rifabutin or a mixture thereof. 
11. The composition according to claim 8 wherein said rifamycin is rifampin. 
12. The composition according to claim 5 wherein said anti-tuberculosis agent is ethambutol, isoniazid, ethionamide, propionamide, pyrazinamide, rifampin or a mixture thereof. 
13. The composition according to claim 5 wherein said additional autophagy modulator is astemizole, chrysophanol, emetine, chlorosalicylanilide, oxiconazole, sibutramine, proadifen, dihydroergotamine tartrate, terfenadine, triflupromazine, amiodarone, saponin, vinblastine, tannic acid, fenticlor, pizotyline malate, piperacetazine, oxyphencyclimine, glyburide, hydroxychloroquine, methotrimeprazine, mepartricin, thiamylal sodium, triclocarban, diphenidol, karanjin, clovanediol diacetate, nerolidol, fluoxetine, helenine, dehydroabietamide, dibutyl phthalate, 18-aminoabieta-8,11,13-triene sulfate, podophyllin acetate, berbamine, rotenone, rubescensin A, morin, pyrromycin, Pomiferin, Gardenin A, alpha-mangostin, Avocadene, Butylated hydroxytoluene, Physcion, Tetrandrine, Malathion, Isoliquiritigenin, Clofoctol, Isoreserpine, 4, 4'-dimethoxydalbergione and 4-methyldaphnetin and mixtures thereof. 
14. The composition according to claim 5 wherein said additional bioactive agent is an anticancer agent. 
15. The composition according to claim 14 wherein said anticancer agent is effective for treating lung cancer and is selected from the group consisting of cisplatin, carboplatin, paclitaxel, albumin-bound paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine, pemetrexed and mixtures thereof. 
16. The composition according to claim 5 wherein said additional bioactive agent is at least one additional autophagy modulator, anti-tuberculosis agent or a mixture thereof. 
17. The composition according to claim 16 in inhalation or pulmonary dosage form. 

19. The composition according to claim 17 wherein said compound and additional bioactive agent are included in said composition as particles having a mean diameter within the range of about 0.05 to about 0.25 microns. 
20. The composition according to claim 17 wherein said compound and additional bioactive agent are included in said composition as particles having a mean diameter within the range of about 1 to about 3 microns. 
21. The composition according to claim 5 in dry powder inhalation dosage form. 
22. The composition according to claim 5 in metered inhalation dosage form. 
23. The composition according to claim 4 further including at least one compound selected from the group consisting of benzethonium, niclosamide, monensin, bromperidol, levobunolol, dehydroisoandosterone 3-acetate, sertraline, tamoxifen, reserpine, hexachlorophene, dipyridamole, harmaline, prazosin, lidoflazine, thiethylperazine, dextromethorphan, desipramine, mebendazole, canrenone, chlorprothixene, maprotiline, homochlorcyclizine, loperamide, nicardipine, dexfenfluramine, nilvadipine, dosulepin, biperiden, denatonium, etomidate, toremifene, tomoxetine, clorgyline, zotepine, beta-escin, tridihexethyl, ceftazidime, methoxy-6-harmalan, melengestrol, albendazole, rimantadine, chlorpromazine, pergolide, cloperastine, prednicarbate, haloperidol, clotrimazole, nitrofural, iopanoic acid, naftopidil, methimazole, trimeprazine, ethoxyquin, clocortolone, doxycycline, pirlindole mesylate, doxazosin, deptropine, nocodazole, scopolamine, oxybenzone, halcinonide, oxybutynin, miconazole, clomipramine, cyproheptadine, doxepin, dyclonine, salbutamol, flavoxate, amoxapine, fenofibrate and pimethixene or a pharmaceutically acceptable salt thereof. 
24. The composition according to claim 4 in oral, inhalation or pulmonary dosage form. 
25. The composition according to claim 4 in inhalation or pulmonary dosage form. 

27. The composition according to claim 4 in nebulizer suspension dosage form. The specification of US’099 states the utility of the compounds: The present invention is directed to 13C and or 2H isotope enhanced ambroxol ("isotope enhanced ambroxol") and its use in the treatment of autophagy infections, especially mycobacterial infections of the lung, such as tuberculosis, especially including drug resistant and multiple drug resistant tuberculosis, and also including a range of rifampin sensitive lung infections such as pneumonias caused by methicillin resistant Staphyloccus aureus (MRSA) carbapenem-resistant Acinetobacter baumanii, and inhalational anthrax (caused by Bacillus anthracis). Pharmaceutical compositions comprising isotope enhanced ambroxol, alone or in combination with an additional bioactive agent, including an additional autophagy modulator (an agent which is active to promote or inhibit autophagy), thus being useful against an autophagy mediated disease state and/or condition), especially an autophagy mediated disease state and/or condition which occurs in the lungs, for example, a Mycobacterium infection, a non-mycobacterium lung infection, Chronic Obstructive Pulmonary Disease (COPD), asthma, pulmonary fibrosis, cystic fibrosis, Sjogren's disease and lung cancer (especially small cell and non-small cell lung cancer). Methods of treating autophagy disease states and/or conditions, especially including autophagy disease states or conditions which occur principally in the lungs of a patient represent a further embodiment of the present invention.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the compounds of the claims of US’099 in the methods disclosed in the specification of US’099.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because US’099 explicitly states the utility of the claimed compounds.  MPEP 804(II)(B)(2)(a).

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618